Citation Nr: 0606952	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left foot disability, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2002 and October 2003 decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).   

Procedural history

The veteran served on active duty from January 1964 until 
April 1966.  

In June 2001, the RO received the veteran's claim of 
entitlement to service connection for a left foot, lumbar 
spine and cervical spine disabilities.  The June 2002 rating 
decisions denied the veteran's claims.  He filed a notice of 
disagreement (NOD) in July 2002.   

In an October 2003 decision the RO granted service connection 
for a left foot disability.  A 10 percent disability rating 
was assigned.    

In October 2003, the RO issued a statement of the case (SOC).  
Later that month, the veteran filed a VA Form 9 [Appeal to 
Board of Veterans' Appeals which served perfect his appeal as 
to the two service connection issues.  This document will be 
discussed in greater detail below.. 

After a careful review of the record, the Board has 
determined that a remand is in order as to all three claims.  
The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

The veteran is seeking entitlement to an increased rating for 
a service-connected left foot disability and service 
connection for lumbar and cervical spine disabilities.  
Essentially he contends that his left foot disability is more 
severe than as compensated by the currently assigned 10 
percent disability rating and that a traumatic injury 
suffered during service caused him to develop disabilities of 
the lumbar and cervical spine.  

For the reasons set out below, the Board has determined that 
a remand is required.  

1.  Entitlement to an increased disability rating for a 
service-connected left foot disability, currently evaluated 
as 10 percent disabling.  

As discussed in the Introduction above, the RO received the 
veteran's claim of entitlement to service connection of a 
left foot disability in June 2001.  The claim was initially 
denied, and he filed a NOD as to that issue, as well as to 
the other two issues now on appeal.  

Subsequently, in an October 2003 rating decision, service 
connection was granted and a 10 percent disability rating was 
assigned.  The RO issued a SOC which referenced only the two 
issues of entitlement to service connection for spinal 
disabilities.  Later in October 2003, the veteran submitted a 
VA Form 9 which referenced all three issues.  As to the foot 
issue, the veteran stated "left foot (left off SOC)".

The veteran's statement in the VA Form 9 amounts to a NOD as 
to the assigned disability rating.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].     

In August 2005, the RO issued a Supplemental Statement of the 
Case (SSOC) which referenced the increased rating issue, as 
well as the two service connection issues currently on 
appeal.  In that document, the RO provided the veteran with 
notice of the requirements for an increased rating of his 
service-connected disability.  The cover letter stated "If 
this [SSOC] contains an issue which is not included in 
substantive appeal [sic] you must respond within 60 days to 
perfect your appeal of the new issue."   The veteran did not 
subsequently file a substantive appeal. 

The August 2005 SSOC advised the veteran that his January 
2004 hearing appearance was considered the substantive appeal 
of the October 2003 rating of his left foot disability.   
However, substantive appeals may only be made after a SOC is 
issued.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.202 (2005).  No SOC was issued as to the increased 
rating issue until August 2005. Therefore, the January 2004 
hearing cannot be a substantive appeal as to this issue as it 
predates the SOC.  See 38 C.F.R. § 20.302(b) (2005).  
  
Although no substantive appeal or any correspondence from the 
veteran or his representative was received during the 60 day 
period after the issuance of the SSOC which would have 
perfected an appeal as to the increased rating issue, under 
the circumstances here presented this is not fatal to the 
veteran's claim. 

In Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998), the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) held that equitable tolling was appropriate 
when a veteran was misled or induced by VA into allowing a 
filing deadline to pass.  In this case, the veteran was 
informed in August 2005 that his appeal had been perfected.  
As explained above, this was not in fact correct.  Based upon 
this erroneous information provided by VA, the veteran did 
not file a substantive appeal.  Therefore, the Board finds 
that the veteran must be given an opportunity to file a 
timely substantive appeal as to initial evaluation of his 
service-connected left foot disability.      



2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a lumbar spine 
disability.  

Reasons for remand

Additional evidentiary development 

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Evidence in the veteran's VA claims folder, including 
an October 2001 VA treatment note, appears to indicate that 
he applied for Social Security Administration (SSA) 
disability benefits in 1997 based on disability stemming from 
injuries to his lumbar and cervical spine.  The veteran's SSA 
records have not been 
associated with the claims folder.  VA must obtain any 
existing records from SSA pertaining to the veteran's claim 
for SSA disability benefits.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) [the statutory duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation 
benefits].

Nexus opinion

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson, 
supra.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the United States Court of Appeals for Veterans Claims 
held that where there is evidence of record satisfying the 
first two requirements for service connection but there was 
not of record competent medical evidence addressing the third 
requirement, VA errs in failing to obtain such a medical 
nexus opinion.

The September 2003 VA examiner diagnosed degenerative joint 
disease of the cervical and lumbar spine, satisfying element 
(1).  

Regarding element (2), the veteran at his January 2004 RO 
hearing presented sworn testimony that he had been struck in 
the head with a foot locker, causing neck and back trauma 
while serving on the USS Shangri-La in 1966.  

The veteran's service medical records have been obtained and 
appear complete.  They do not, however, reflect an entry 
precisely showing an injury as described by the veteran.  The 
service medical records do, however, indicate that the 
veteran was treated for "Trauma to the cranium" with 
headache in May 1964.  Further, he received treatment for low 
back pain following a sports injury in December 1964.  As 
such, element (2), in-service incurrence of injury to the 
lumbar and cervical spines has arguably been met.  

With respect to element (3), medical nexus, the Board notes 
that a September 2003 VA examiner failed to address nexus 
noting only that he could not find a record in the service 
medical records of the injury as described by the veteran.  
Although this is undoubtedly true, it does not address the 
other entries in the veteran's service medical records, 
referred to in the paragraph immediately above. 

Based on this record, the Board has determined that a VA 
medical opinion is required.  See Charles, supra.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing, with a copy to his 
representative, and inform him of his 
right to file a substantive appeal 
concerning the evaluation of his service-
connected left foot disability.  VBA 
should inform the veteran that he has 60 
days from the date of the letter to file 
a timely substantive appeal as to that 
issue.  A VA Form ( should be included in 
the letter.   

2.  VBA should contact SSA for the 
purpose of obtaining any records from 
that agency that pertain to the veteran's 
claim for disability benefits.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.

3.  VBA should arrange for a medical 
professional with appropriate expertise 
to review the veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any disability of 
the lumbar or cervical spine is as least 
as likely as not due to any incident in 
service, or is more likely related to 
post-service trauma such as a 1997 
workplace accident.  If the reviewing 
medical professional deems it to be 
necessary, the veteran should undergo VA 
examination and/or diagnostic testing.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.  

4.  Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, VBA must 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran as to any issue, SSOC should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

